Citation Nr: 1548301	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Marine Corps from July 1959 to July 1979, when he retired.  The Veteran served in Vietnam and was awarded the Combat Action Ribbon.  The Veteran died in October 2012.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction of the appellant's claim otherwise resides in the RO in Los Angeles, California.  

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 
Currently no service medical treatment records for the Veteran are included in the evidence of record.  In cases where a Veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his or her claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

While the PMC issued a memorandum of unavailability of the Veteran's service medical treatment records and claims file in July 2013, it is unclear from the evidence of record whether or not a search was conducted for alternative records.  In addition, the response to a February 2013 PIES request for information indicated that service medical treatment records for the Veteran had been sent to the San Diego RO in February 1995, and in May 1995; it is unclear from the evidence of record whether or not any search was made at the San Diego RO for those records and/or the claims file.  This must be rectified on remand.

The Veteran was retired from service after 20 years, but the evidence of record does not include any TRI-CARE treatment records.  In addition, the appellant, in a March 2013 written statement, reported that the Veteran had been treated at VA medical facilities in Santa Maria and San Luis Obispo.  The only VA treatment records currently available in the electronic record are 12 pages dated in 2012.  No evidence currently of record includes any diagnostic information about the classification of the Veteran's tumor.  On remand, all outstanding VA treatment records and all TRI-CARE treatment records, if any, must be obtained and added to the evidence of record.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AOJ for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Search at the RO in San Diego, California for the Veteran's missing claims file.

3.  If the Veteran's claims file is not located, search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service medical treatment records or alternative records.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  Contact the appellant to obtain the names and addresses of all private medical care and treatment centers where the Veteran was treated for any complaints relating to the fatal gastric adenocarcinoma.  After securing the necessary release(s), obtain all records and information.  All records obtained must be associated with the claims file.

5.  After obtaining the appropriate release forms from the appellant, obtain all TRI-CARE treatment records for the Veteran, if any, as well as all outstanding VA treatment records.  In particular, obtain VA treatment records from the VA clinic facilities in Santa Maria and San Luis Obispo.

6.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

7.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant is entitled to service connection for the cause of the Veteran's death.

8.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

